Citation Nr: 0900384	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for recurrent right 
lower thoracic pain of undetermined etiology, with right 
shoulder drop and mild atrophy of undetermined etiology, 
currently rated 20 percent.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1973 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran testified at a videoconference hearing before the 
Board in April 2008; the undersigned Veterans Law Judge 
presided.  

The issue of entitlement to an increased rating for recurrent 
right lower thoracic pain of undetermined etiology, with 
right shoulder drop and mild atrophy of undetermined etiology 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed stressor does not relate to combat.  

2.  The medical evidence does not show that the veteran 
currently has PTSD.  

3.  The medical evidence does not show that the veteran's 
current depressive symptoms are related to the psychiatric 
symptoms and diagnoses noted in service.  


CONCLUSION OF LAW

The criteria are not met for service connection for a chronic 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran's service medical records show that he was 
evaluated in 1978 for complaints of shaky hands, which he had 
reportedly had for a couple years, although in January 1978 
it was indicated that he had no history of anxiety reaction 
or problems with economic, home, or work affairs.  A slight 
tremor of the hands was noted and it was suggested that he 
might have some anxiety/tension.  The veteran was eventually 
started on Valium, but the medication was later discontinued.  
In March 1978, the veteran specifically denied that he was 
worried about anything, although his wife was then pregnant 
with their first child.  However, in 1980 he was given a 
provisional diagnosis of underlying depression and pain of 
doubtful etiology, although it does not appear that the 
veteran complained of significant depressive symptoms.  A 
brief MMPI evaluation in April 1981 contained a diagnostic 
impression of psychophysiological reaction or depressive 
reaction.  He was again evaluated in May 1981, but the doctor 
found no psychiatric disease whatsoever, and discussed why 
this conclusion was reached despite the diagnostic impression 
of the MMPI test.  

VA treatment records show that, during a brief 
hospitalization in September 1982 for right-sided chest pain, 
the veteran was referred to psychiatry.  The consultation 
report notes that the veteran admitted to feelings of 
unhappiness and helplessness about not knowing his diagnosis, 
losing his military career, and being at odds and separated 
from his spouse.  The impression was adjustment disorder with 
depressed mood (situational), and compulsive and passive 
aggressive traits.  On follow-up later that month, the 
veteran stated that he did not need to come to the mental 
health clinic; he did not have any problems with his nerves 
and it was a waste of time for him and the clinicians.  He 
was then discharged from the mental health clinic. 

The treatment records are then silent for any mention of 
mental health care or complaints for many years.  The records 
contain mention of situational depression in 2003, and the 
veteran was referred for psychiatric evaluation in January 
2004 due to possible anxiety and depression.  At that time, 
however, the veteran continued to assert that he was not 
having significant psychiatric difficulties, although he did 
note that he had some emotional distress due to his numerous 
medical problems, which included thyroid disease, a 
gastrointestinal motility disorder, a left nephrectomy for 
renal cell carcinoma, a possible recent small stroke, and the 
recent onset of Peyronie's disease.  Also, the veteran 
specifically denied having previous psychiatric complaints or 
problems, although he recalled the evaluation in service, 
attributed his symptoms then to nervousness over his wife's 
delivery in his absence, and reported that his symptoms 
resolved when she safely delivered the baby.  

In 2006, he was again referred for psychiatric evaluation of 
his complaint of being overwhelmed by his numerous and 
worsening medical problems.  Both the veteran and the 
psychiatrist felt that his emotional distress was related to 
those medical problems, as a diagnosis of major depression 
disorder secondary to medical conditions was assigned.  The 
examiner specifically noted that the veteran did not endorse 
symptoms of mania, psychosis, generalized anxiety disorder, 
PTSD, or obsessive-compulsive disorder.  Various other 
primary care screenings also did not indicate any problems 
with PTSD symptomatology.  There are no psychiatric 
evaluations that have diagnosed PTSD.  

A VA compensation examination was conducted in August 2007 by 
a clinical psychologist.  That examiner reviewed the claims 
file and discussed the veteran's psychiatric history in 
considerable detail.  He stated that the veteran did not 
report having any problem with nightmares of any traumatic 
events.  The veteran did not endorse upsetting, intrusive 
memories of any particularly traumatic events, but simply 
stated that he thought a lot about his military career in 
general.  The examiner indicated that the veteran's 
depressive symptoms seemed to be primarily related to his 
gastrointestinal symptoms, although he also had numerous 
other health problems that he complained about and which also 
affected his low mood.  The examiner diagnosed depressive 
symptoms, not otherwise specified, secondary to numerous 
medical problems.  The examiner commented that the veteran 
did not appear to suffer from PTSD symptomatology.  

At his hearing, the veteran described the stressful nature of 
the duties and responsibilities he had as an aircraft 
interceptor during the Cuban Mariel boatlift in 1980.  The 
Board notes that the veteran's claimed stressor is not 
related to combat, and he does not contend that it is.  
However, he indicated that his duties were classified and so 
he did not divulge that aspect of his history to VA 
examiners.  He submitted a lay statement from a fellow 
serviceman who corroborated the secret and stressful nature 
of his in-service duties.  The veteran argued that the 
failure of previous examiners to diagnose PTSD was due to the 
fact that they did not have full information regarding his 
stressors.  

The Board observes that a diagnosis of PTSD requires that the 
individual have been exposed to a traumatic event and that 
that event have resulted in certain symptomatology.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV).  As summarized above, several VA 
examiners - in particular, the August 2007 VA compensation 
examiner, who examined the veteran and reviewed the claims 
file and his psychiatric history in detail - have evaluated 
the veteran's psychiatric manifestations, but no examiner has 
diagnosed PTSD.  Clearly, if prior examiners had determined 
that the veteran did not have PTSD on the basis that he did 
not have an adequate stressor, and if they did not have full 
information regarding his claimed stressor, as the veteran 
contends, then a remand would be required to obtain another 
examination.  

It is notable that, before the August 2007 VA examination, 
the veteran had submitted a statement to the RO in November 
2006 in which he discussed his participation in the Mariel 
Boat Lift as his claimed stressor event, had submitted 
information about the Mariel Boat Lift in March 2007, and had 
testified about this stressor event at a hearing before a 
Decision Review Officer in June 2007.  It is also notable 
that, in this case, the examiners who evaluated the veteran's 
psychiatric symptoms and did not assign a diagnosis of PTSD 
did so, not because of the lack of an adequate stressor, but, 
rather, because he did not have any PTSD symptomatology.  
DSM-IV sets forth specific psychiatric manifestations in this 
regard, many of which must also be shown (in addition to the 
traumatic event) to meet the criteria for a PTSD diagnosis, 
i.e., recurrent and intrusive recollections of the traumatic 
event; recurrent distressing dreams of the event; acting or 
feeling as if the traumatic event were recurring; intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of the event; 
physiological reactivity on exposure to internal or external 
cues that symbolize or resemble an aspect of the event; 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; efforts to avoid activities, 
places, or people that arouse recollections of the trauma; 
inability to recall an important aspect of the trauma; 
markedly diminished interest or participation in significant 
activities; feeling of detachment or estrangement from 
others; restricted range of affect; sense of foreshortened 
future; difficulty falling asleep or staying asleep; 
irritability or outbursts of anger; difficulty concentrating; 
hypervigilance; and exaggerated startle response.  While some 
of the above manifestations relate directly to the claimed 
stressor, many do not and reflect more general psychiatric 
symptoms.  No examiner has noted the presence or report of 
any of the psychiatric manifestations set forth in DSM-IV.  

Thus, the medical evidence fails to show that the veteran 
currently has PTSD, and the Board finds that his hearing 
testimony and the recently-submitted lay statement do not 
provide sufficient additional evidence to warrant a remand to 
obtain another examination.  

Accordingly, the criteria are not met for service connection 
for PTSD.  38 C.F.R. §§ 3.303, 3.304(f).  

Further, the August 2007 VA examiner noted that the veteran's 
psychiatric complaints during service were minimal and were 
reported to have resolved.  Significantly, the examiner noted 
that one examiner during service, after a thorough 
evaluation, diagnosed the veteran as having no mental health 
difficulties.  The VA examiner also found relevant the fact 
that, following his separation from service, the veteran 
"apparently then went for many, many years without any 
treatment or significant complaints."  

Each post-service examiner who has considered the matter has 
indicated that the veteran's depressive symptoms resulted 
from the effects of his current, numerous and worsening 
medical conditions, especially his gastrointestinal symptoms.  
The August 2007 VA compensation examiner was specifically 
requested to provide an opinion as to the likelihood that any 
current psychiatric disorder was related to the incidents of 
anxiety and depressive reaction noted in service.  The 
examiner stated that it was his opinion that the veteran's 
current depressive symptomatology was "not related to his 
military troubles and diagnosis."  As set forth above, the 
examiner indicated that "[h]is depressive symptoms seem to 
be primarily related to his gastrointestinal symptoms, though 
he does have numerous other health problems that he suffers 
and complains about, which also affect his low mood."  

There is no medical evidence that suggests any relationship 
between the veteran's current psychiatric symptoms and the 
manifestations noted during service.  Lacking evidence of 
such a nexus between the veteran's current psychiatric 
condition and service, the Board concludes that the criteria 
are also not met for service connection for a chronic 
acquired psychiatric disorder other than PTSD.  

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a September 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was given before the adverse decision in 
January 2007.  The appellant has the right to content-
complying notice and proper subsequent VA process, and he has 
received both.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, including 
at a hearing.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is denied.  


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

The record does not reflect that the RO has provided the 
veteran with notice that complies with Vazquez-Flores.  As 
the present appeal includes the evaluation of the service-
connected recurrent right lower thoracic pain of undetermined 
etiology, with right shoulder drop and mild atrophy of 
undetermined etiology, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the August 2007 VA examiner reported 
range of motion data in various axes for the veteran's right 
shoulder.  The examiner indicated that there was objective 
evidence of pain with active motion and following repetitive 
motion; she did not, however, state at what point the pain 
began during the range of motion testing in each direction.  
Therefore, another examination should be scheduled to obtain 
this information.  

Accordingly, the case is REMANDED for the following actions: 

1.  Send the veteran and his 
representative a corrective notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a higher disability 
evaluation, and as to the need to provide 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
of the disability has on the claimant's 
employment and daily life, as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Then schedule the veteran for an 
orthopedic examination to evaluate his 
service-connected right lower thoracic 
pain with right shoulder drop.  The 
examiner should review the claims file 
and should set forth the examination 
findings in detail.  If the examiner 
observes any objective evidence of 
painful motion of the veteran's right 
shoulder in any direction, it should be 
noted at what point in degrees that the 
pain occurs during range of motion 
testing.  The examiner should also 
comment on the effect the service-
connected disability has on the veteran's 
daily life and, to the extent possible, 
on his employment.  

3.  After the requested development has 
been completed, reconsider the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and should be afforded the appropriate 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


